Citation Nr: 0733448	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  04-34 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Agnes S. Wladyka, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from January 1950 to January 
1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.  In that rating decision, the RO 
granted service connection for PTSD, assigning a 50 percent 
rating.  The veteran's disagreement with the rating assigned 
led to this appeal.

The veteran testified before the undersigned Veterans Law 
Judge in May 2006.  A copy of the transcript from that 
hearing has been associated with the claims file.  

The veteran's appeal was previously before the Board in 
September 2006.  At the time of that decision, in addition to 
the claim for an increased rating for PTSD, the veteran also 
sought to reopen a claim for service connection for a left 
elbow disability and had a claim for service connection for a 
sinus disorder on appeal.  The September 2006 Board decision 
reopened and granted the left elbow claim.  In an October 
2006 rating decision, the Appeals Manage Center (AMC) 
effectuated this award of service connection, assigning a 10 
percent rating.

The veteran's claim for service connection for a sinus 
disorder was remanded for further development and the Board 
found that a claim for service connection for a deviated 
septum was inextricably intertwined with the issue of service 
connection for a sinus disorder.  Upon remand, in a May 2007 
rating decision, the AMC granted service connection for a 
sinus disorder and a deviated nasal septum, assigning 
noncompensable ratings.

As the veteran has not appealed the ratings or effective 
dates assigned for any of these disabilities, the grants of 
service connection noted in the preceding paragraph represent 
a complete grant of the veteran's appeal in regard to these 
claims.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  Thus, the only issue remaining on appeal is 
entitlement to an initial evaluation in excess of 50 percent 
for PTSD.

At the time of the Board's September 2006 decision, the 
veteran was represented by the New Jersey Department of 
Military and Veterans' Affairs.  In October 2007, however, VA 
received a VA From 21-22a indicating, as noted on the title 
page, that the veteran is currently represented by Agnes S. 
Wladyka, Attorney at Law.

Lastly, in the September 2006 decision, the Board highlighted 
that at the time of the veteran's Board hearing, the veteran 
and his representative raised a new claim, asserting that 
there was clear and unmistakable error (CUE) in a May 1958 
rating decision that denied entitlement to service connection 
for an anxiety disorder.  This claim was referred to the RO 
for all indicated development and adjudication.  The claims 
file does not indicate that any development has yet been 
completed and the RO is directed to take such action. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.

2.  The veteran's service-connected PTSD is not productive of 
more than occupational and social impairment with reduced 
reliability and productivity; the preponderance of the 
evidence indicates that it is not manifested by occupational 
and social impairment, with deficiencies in most areas, such 
as work, family relations, judgment, thinking, or mood.




CONCLUSION OF LAW

The criteria for an initial or staged rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.16, 4.130, Diagnostic Code 9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

Subsequent to the Board's September 2006 remand of the 
veteran's claim for an increased rating for PTSD, the veteran 
was provided VCAA notification letters in September 2006 and 
December 2006.  The Board finds that the September 2006, by 
itself, fulfilled the provisions of 38 U.S.C.A. § 5103(a).  
The veteran was informed about the information and evidence 
not of record that is necessary to substantiate his claim; 
the information and evidence that VA will seek to provide; 
the information and evidence the claimant is expected to 
provide; and to provide any evidence in his possession that 
pertains to the claim.  In addition, the September 2006 
letter provided the veteran notice regarding the evidence and 
information needed to establish a disability rating and 
effective date, as outlined in Dingess.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the VCAA 
letters noted above were issued pursuant to a Board remand, 
and therefore, after the RO decision that is the subject of 
this appeal.  The Board is cognizant of recent Federal 
Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881 (2007), 
the Federal Circuit held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial and that once an error 
is identified by the Court, the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The AMC 
cured the timing defect by providing complete VCAA notice 
together with re-adjudication of the claims, as demonstrated 
by the May 2007 supplemental statement of the case.  Prickett 
v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).  

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III); see also Prickett, supra (holding that a 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the supplemental statement of 
the case complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
readjudication decision.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II).

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claims by VA.  

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

The Board also finds that all necessary assistance has been 
provided to the veteran.  In December 2006, the veteran 
returned a "VCAA Notice Response" in which he indicated 
that he had no other information or evidence to give VA to 
substantiate his claim.  The evidence of record includes VA 
medical records, including a December 2004 VA PTSD 
examination, which was thorough in nature and adequate for 
rating purposes.  After review of the examination report, the 
Board finds that it provides competent, non-speculative 
evidence regarding the current severity of the veteran's 
PTSD.  Thus, there is no duty to provide another 
examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4). 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 




Law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

The veteran has challenged the initial disability rating by 
seeking appellate review of the RO's initial evaluation 
because of his dissatisfaction with it as being too low.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting 
distinction between claims stemming from an original rating 
versus increased rating); see also Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992) (discussing aspects of a claim 
for increased disability rating).

In the case of a Fenderson appeal, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" rating.  Fenderson, 12 
Vet. App. at 126.  The Board further notes that the rule that 
"the present level of disability is of primary importance," 
does not apply to a Fenderson appeal.  Id.  (Recognizing that 
this rule "is not applicable to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability") (Internal quotation marks 
omitted); cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(applying rule in increased rating case).  Instead, the Board 
gives consideration to all the evidence of record from the 
date of the veteran's claim.  See Fenderson, 12 Vet. App. at 
126, 127.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21

Post-traumatic stress disorder is rated under Diagnostic Code 
9411 and is evaluated under the General Rating Formula for 
Mental Disorders found at 38 C.F.R. § 4.130. The Rating 
Formula reads as follows:

100% Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupation tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

The Board notes that the specified factors for each 
incremental psychiatric rating are not requirements for a 
particular rating but are examples providing guidance as to 
the type and degree of severity, or their effects on social 
and work situations.  Thus, any analysis should not be 
limited solely to whether the symptoms listed in the rating 
scheme are exhibited; rather, consideration must be given to 
factors outside the specific rating criteria in determining 
the level of occupational and social impairment.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

The Global Assessment of Functioning (GAF) is a scaled score 
that mental health professionals assign upon examination of a 
patient reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  

A GAF of 31 to 40 is assigned when there is some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure or irrelevant) or when there is major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A 
GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  GAF scores ranging between 71 and 80 reflect 
that if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument; no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  
A GAF of 81 to 90 reflects absent or minimal symptoms (e.g., 
mild anxiety before an exam), good functioning in all areas, 
interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members).  Carpenter, supra.

Factual Background

In the veteran's November 2004 notice of disagreement, his 
then representative asserted that the veteran disagreed with 
the 50 percent rating assigned to his service-connected PTSD.  
During the May 2006 Board hearing, however, the 
representative stated the 50 percent rating "was probably 
where he should be."  See May 2006 Board Hearing Transcript, 
at page 6.  The representative's main contention, instead, 
was that the veteran should have been service connected for a 
psychiatric disability based on a claim made in the 1950s.  
As noted in the introduction, the Board has previously 
construed the representative's contention as a claim that 
there was CUE in a May 1958 rating decision that denied 
service connection for anxiety reaction.  As this raised 
claim has not been developed for appellate review it is 
referred to the RO for appropriate development and 
adjudication.  See Introduction, supra.

In the May 2006 Board hearing, the veteran described his PTSD 
symptoms.  The veteran indicated that he startles easily and 
that he reacts "very quickly, very very fast, very quickly 
and very violently."  See May 2006 Board Hearing Transcript, 
at page 8.  The veteran testified that he has violent 
dreams/nightmares involving dead bodies and that these 
nightmares are very frequent.  He said that he lived alone 
and needed to be alone.  He also testified that from May to 
September, each year, he travels to Canada to fish.  See May 
2006 Board Hearing Transcript, at page 13.

The veteran underwent a VA examination in October 2004.  This 
is the only medical evidence of record from the period under 
appeal that evaluates the severity of the veteran's PTSD.  
The examiner reported that the claims file was reviewed and 
indicated that the veteran had not received any psychiatric 
treatment in the past.  The veteran gave a history of 
intrusive thoughts, nightmares, anger, hypervigilance, 
annoyance, anxiety, and irritability.  The examiner noted 
that these symptoms appeared to be moderate in nature and 
that they occurred three to four times a week.  Additional 
history included the veteran's employment as a guide and it 
was observed that he is generally able to do this job.  The 
veteran was divorced after a 16 year marriage and has good 
relationships with his four children.  The examiner added, 
however, that the veteran appears to isolate himself and 
described the veteran as a "loner".  The examiner 
highlighted that the veteran had few social contacts, but 
that he was able to take care of his activities of daily 
living.

At the examination, the veteran was cooperative with a 
neutral mood, appropriate affect, and normal speech, and it 
was observed that he had no appreciable problems.  Thought 
process and thought content were normal.  There was no 
suicidal or homicidal ideation.  The veteran was well 
orientated with fair insight, judgment and impulse control.  

The examiner concluded that the veteran had symptoms of PTSD, 
but was able to work.  She assigned a Global Assessment of 
Functioning (GAF) score of 50; it was further concluded that 
he had moderate symptoms and was somewhat isolative.  

The claims file contains an October 2006 letter from a 
chiropractor who reported that he knew the veteran socially 
and not as a patient.  He noted that the veteran had 
"classical symptoms" of PTSD and highlighted that the 
veteran, when persons approach him from behind and touch him, 
consistently jumps and assumes a defensive response "totally 
disproportionate to the stimulus."  In another October 2006 
letter, a personal friend who has known the veteran for 
approximately 60 years indicated that the veteran was 
nervous, excitable and often loud when he returned from 
service.  He further noted that, be it with close friends or 
in a large social setting, the veteran would tend to be 
distant and somewhat of a loner.  The friend also reported 
that the veteran often overreacted to a given situation, 
became sullen or presented an aggressive reaction.  

The record includes an October 2006 letter from a friend of 
the veteran for 10 years duration.  She noted that the 
veteran was a very quiet person who was generous, clean, and 
orderly about his things.  She further indicated that he was 
very punctual but was a loner.  The friend also recalled that 
she had experiences of waking up when the veteran hollered 
and thrashed about while asleep.  She related that he 
startled easily, noting one such time when the veteran 
strongly reacted to fireworks.

The veteran also resubmitted a December 1957 letter 
previously of record from a treating clinician.  In the 
letter, the medical doctor noted that one of the veteran's 
complaints was extreme nervousness.  The veteran had stated 
that he was extremely irritable and was getting to be very 
abusive to his fellow employees and his parents.  The 
clinician believed that the veteran should receive 
psychiatric treatment for his nervousness.  The veteran also 
resubmitted a December 1957 letter from a friend and a 
January 1958 letter from his father.  The Board notes that 
these letters from his treating physician, a friend and 
father do not address the severity of the veteran's PTSD 
since the time the veteran was service connected.

Analysis

The only competent medical evidence of record that evaluates 
the severity of the veteran's service-connected PTSD is the 
October 2004 VA psychiatric examination.  Upon that 
evaluation, the veteran reported that he had intrusive 
thoughts, nightmares, anger, hypervigilance, annoyance, 
anxiety, and irritability, but it was specifically noted that 
these symptoms were moderate in degree.  In addition, in the 
mental status evaluation portion of the examination report, 
the psychiatrist indicated that the veteran had no 
appreciable problems.  The only symptom the psychiatrist 
commented in depth about was the veteran's tendency to 
isolate.  Although the examiner assigned a GAF of 50, which 
is indicative of serious symptoms (see Carpenter, supra), the 
examiner specifically noted more than once that the veteran's 
PTSD symptoms were moderate in degree.  It was also noted 
that the veteran had no appreciable problems when he 
underwent the October 2004 VA psychiatric examination.  
Further, that psychiatric examination showed that the veteran 
did not have most of the symptoms listed as illustrative of 
occupational and social impairment with deficiencies in most 
areas or of a 70 percent rating.  See 38 C.F.R. § 4.130.  It 
is apparent that the veteran is somewhat socially withdrawn, 
has nightmares and startles easily, but such symptoms and, in 
the Board's judgment the overall psychiatric disability 
picture is consistent with the current 50 percent rating.  

In further support of the Board's conclusion, although the 
evidence indicates that the veteran somewhat socially 
withdrawn, it is also apparent that he has a good 
relationship with his children and there is evidence that he 
has social contacts.  He also goes on annual fishing trips.  
The preponderance of the evidence, thus, does not indicate 
that he has inability to establish and maintain effective 
relationships, nor are the other symptoms consistent with a 
finding that the veteran has occupational and social 
impairment, with deficiencies in most areas, established by 
the record.  The evidence does not indicate that the veteran 
has any of the symptoms supportive of a finding of total 
occupational and social impairment.  See 38 C.F.R. § 4.130, 
General Rating Formula for Mental Disorders.  Thus, the 
evidence does not support the veteran's claim of entitlement 
to an initial or staged schedular rating in excess of 50 
percent for PTSD.  

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not show that the veteran's PTSD is manifested by "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In her October 2004 
report, the examiner specifically found that the veteran was 
able to work and that his psychiatric problems did not 
prevent the veteran from securing employment.  There has been 
no showing by the veteran that PTSD causes marked 
interference with employment or necessitated frequent 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of requisite factors, the criteria 
for submission for assignment of an extraschedular rating for 
this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for an initial or staged rating in excess of 50 percent 
for PTSD must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to an initial or staged rating in excess of 50 
percent for PTSD is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


